Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 1 of
                                                                Page
                                                                   24 PageID
                                                                      1 of 24 #: 870
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 2 of
                                                                Page
                                                                   24 PageID
                                                                      2 of 24 #: 871
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 3 of
                                                                Page
                                                                   24 PageID
                                                                      3 of 24 #: 872
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 4 of
                                                                Page
                                                                   24 PageID
                                                                      4 of 24 #: 873




                  x




                  x
                  x


                  x


                  x
                  x
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 5 of
                                                                Page
                                                                   24 PageID
                                                                      5 of 24 #: 874
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 6 of
                                                                Page
                                                                   24 PageID
                                                                      6 of 24 #: 875
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 7 of
                                                                Page
                                                                   24 PageID
                                                                      7 of 24 #: 876
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 8 of
                                                                Page
                                                                   24 PageID
                                                                      8 of 24 #: 877
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 9 of
                                                                Page
                                                                   24 PageID
                                                                      9 of 24 #: 878
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 10Page
                                                                 of 2410
                                                                      PageID
                                                                         of 24 #: 879
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 11Page
                                                                 of 2411
                                                                      PageID
                                                                         of 24 #: 880
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 12Page
                                                                 of 2412
                                                                      PageID
                                                                         of 24 #: 881
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 13Page
                                                                 of 2413
                                                                      PageID
                                                                         of 24 #: 882
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 14Page
                                                                 of 2414
                                                                      PageID
                                                                         of 24 #: 883
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 15Page
                                                                 of 2415
                                                                      PageID
                                                                         of 24 #: 884
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 16Page
                                                                 of 2416
                                                                      PageID
                                                                         of 24 #: 885
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 17Page
                                                                 of 2417
                                                                      PageID
                                                                         of 24 #: 886
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 18Page
                                                                 of 2418
                                                                      PageID
                                                                         of 24 #: 887
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 19Page
                                                                 of 2419
                                                                      PageID
                                                                         of 24 #: 888
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 20Page
                                                                 of 2420
                                                                      PageID
                                                                         of 24 #: 889
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 21Page
                                                                 of 2421
                                                                      PageID
                                                                         of 24 #: 890
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 22Page
                                                                 of 2422
                                                                      PageID
                                                                         of 24 #: 891
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 23Page
                                                                 of 2423
                                                                      PageID
                                                                         of 24 #: 892
Case 1:20-cv-04844-NGG-CLP
      Case 1:20-cv-00651-GLS-DJS
                             Document
                                 Document
                                      32 Filed
                                           87-310/16/20
                                                 Filed 10/20/20
                                                         Page 24Page
                                                                 of 2424
                                                                      PageID
                                                                         of 24 #: 893
